Citation Nr: 1539948	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-27 218	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for hypertension, to include as due to the Veteran's service-connected disabilities.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to June 2001.  He had additional service in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision in of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in July 2015 by videoconference at his local RO.  

The issues of entitlement to service connection for hearing loss, a spine disability, a bilateral foot disability, hypertension and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The assigned 10 percent rating is the maximum allowable schedular rating for tinnitus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted for tinnitus.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  During his July 2015 Board hearing, the Veteran suggested that additional treatment records pertaining to his claimed back disability from approximately 2008 to 2009 may be available.  The Board notes in the remand that additional VA treatment records may be available, the Veteran has not stated that they pertain to his tinnitus claim and such records date before the effective date of service connection for tinnitus.  Moreover, the 10 percent rating assigned to the Veteran's tinnitus is the maximum allowable by law.  Thus, a remand of this claim in order to request such records is unnecessary, as it would not result in a benefit flowing to the Veteran and would only serve to delay adjudication.

The Veteran was provided a VA medical examination in May 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Increased Rating for Tinnitus

Service connection for tinnitus was granted in the appealed July 2010 rating decision, and a disability rating of 10 percent was assigned.  The Veteran asserts that a higher rating for tinnitus is warranted.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Recurrent tinnitus warrants a maximum 10 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Only a single evaluation is to be assigned for recurrent tinnitus, no matter whether the sound is perceived in one ear, both ears, or in the head.  Id.  The 10 percent evaluation assigned in this case is therefore the maximum schedular evaluation available for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation that one 10 percent rating is warranted for tinnitus).  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent. 

As a schedular evaluation in excess of 10 percent for tinnitus is not authorized under the law and regulations governing veterans' benefits, the appeal for a higher initial rating must be denied as a matter of law.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet App 111 (2008).  Here, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology as the rating takes into account the effect of tinnitus, such as ringing in the ears.  In sum, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and a referral is not warranted.  
ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

In June 2010, the Veteran was sent a notice letter informing him of how to substantiate a service connection claim on a direct basis.  Given the Veteran's theories of secondary service connection as pertaining to his claim of service connection for hypertension, he must be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Additionally, during his July 2015 Board hearing, the Veteran reported that he received treatment at the Fort Sill, Oklahoma VA facility in approximately 2008 or 2009 for his back pain.  The earliest treatment records of record are dated in April 2010; thus additional efforts must be made to associate any and all additional VA medical center treatment records with the claims file.  38 C.F.R. § 3.159(c).

Additionally, the Veteran was afforded a VA examination in May 2010 in order to determine the etiology and extent of his claimed hearing loss.  The VA examiner found the Veteran did not meet VA's criteria for hearing impairment under 38 C.F.R. § 3.385.  However, as it has been several years since that examination and given that the Veteran testified in July 2015 that his hearing loss had increased in severity since that VA examination, a new examination is necessary.  

Moreover, the Veteran has indicated that his lumbar spine and migraine headache disability are related to service, that his bilateral foot disability was aggravated by service, and that his hypertension is due to his service-connected disabilities.  As the evidence of record indicates that there may be a link between the Veteran's service or service-connected disabilities and his claimed spine, foot, hypertension and migraine headache disabilities, VA examinations are necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that, although the Veteran's theory is one of service aggravation for the foot claim, he is presumed to have been in sound condition at entrance because no foot diagnosis or defect was noted at the time of entrance examination.  See 38 U.S.C.A. § 1111 (West 2014).  Thus, it is a direct service connection claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran that notifies him of the information and evidence necessary to substantiate his claim of service connection for hypertension as due to service connected disabilities.  The Veteran must be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain complete treatment records dated between 2008 and 2009 and in including any outstanding records from the Ft. Sill Oklahoma, VA facility and any additional facility identified by the Veteran.  

3.  Then, schedule the Veteran for VA examinations by appropriate medical professionals in connection with his claimed hearing loss, lumbar spine disability, bilateral foot disability, hypertension and headaches claims.  The entire claims file must be reviewed by the examiner. 

a) The hearing loss examiner is to conduct appropriate testing to determine whether the Veteran has hearing impairment for VA purposes.  If so, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to the Veteran's active service.

b) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a bilateral foot disability had its onset during, or is otherwise related to, the Veteran's active service.

c) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a disability manifested by headaches had its onset during, or is otherwise related to, the Veteran's active service.

d) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension had its onset during, or is otherwise related to, the Veteran's active service, or is caused by or aggravated by his service-connected disabilities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination reports must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


